BOND, J.—
It would have been helpful if the Bulk Sales Law (Acts 1912, ch. 451) had been made to state specifically whether creditors are to have such rights as would enable them to attach the i>roceeds of a second sale or hold the debtor’s vendee a trustee of creditors for the value of the goods so resold. When the courts have come to apply the mere statutory invalidation of the debtor’s sale, a firm difference of opinion upon this question lias developed.
Starting with acceptance of the constitutionality of the Act, my conclusion is that the arguments based upon the injustice or hardship of the Act to purchasers from the debtor, in good faith and for value which have weighed heavily in some of the decisions, are to be put aside. That inquiry seems to be one answered and closed by the legislative action. Apart from those arguments, then, I have concluded that it is sufficiently within the evident purpose of the enactment to require that it be construed to entitle creditors to hold the vendee for the value of goods resold by him.